Citation Nr: 1534322	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  05-23 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for the service-connected dysthymic disorder.

2.  Entitlement to service connection for muscle and joint pain with tremors and swelling, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

3.  Entitlement to service connection for chronic fatigue syndrome (CFS), to include as a qualifying chronic disability under 38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to June 1974 and from December 1975 to July 1995.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.    

In August 2012, the Board awarded an increased 30 percent rating for the service-connected dysthymic disorder.   In the same decision, the Board remanded the service connection claims for CFS and muscle and joint pain, as well as claims for a respiratory disorder, headaches, skin rash, and a stomach disorder.  The Board also denied a claim of service connection for posttraumatic stress disorder (PTSD).  The Veteran appealed the August 2012 Board decision to the United States Court of Appeals for Veteran's Claims (Court).  In a September 2013 Order, pursuant to Joint Motion for Partial Remand, the Court vacated and remanded that part of the Board's decision that denied entitlement to a rating in excess of 30 percent for the dysthymic disorder.  The Joint Motion asked that the remaining issues not be disturbed and the appeal as to the remaining issues was dismissed by the Court.  

In an October 2012 rating decision, the RO implemented the 30 percent rating for dysthymic disorder effective from March 2001.  The RO awarded service connection for actinic keratosis of the hands, headaches, allergic rhinitis, and gastroesophageal reflux; consequently, these claims no longer remain in controversy. 

In May 2014, the Board denied an evaluation in excess of 30 percent for the service-connected dysthymic disorder.  The same decision remanded the claims of service connection for muscle and joint pain and CFS.  The Veteran appealed the denial of his request for increased evaluation for dysthymic disorder to the Court.  In April 2015, the Court issued an order vacating that portion of the May 2014 Board decision that denied an evaluation in excess of 30 percent for the dysthymic disorder and remanded the matter to the Board for action consistent with the Joint Motion for Partial Remand.  The claims of service connection for muscle and joint pain and CFS were not before the Court. 

The claim of entitlement to an evaluation in excess of 30 percent for the service-connection dysthymic disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has not been diagnosed with a chronic condition manifested by swelling, muscle pain, tremors, or joint pain; complaints of muscle pain were attributed to the service-connected neck disability; complaints of joint pain has been attributed to the service-connected bilateral knee condition; complaints of tremors have been attributed to the service-connected dysthymic disorder; complaints of hand swelling  has been attributed to typical signs of aging and overuse;    competent and probative medical evidence of record preponderates against a finding that the Veteran's muscle and joint pain with tremors and swelling are due to events in active service.

2.  The Veteran has not been diagnosed with CFS; complaints of intermittent fatigue have been attributed to his service-connected dysthymic disorder; competent and probative medical evidence of record preponderates against a finding that the Veteran's complaints of fatigue are due to events in active service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for muscle and joint pain with tremors and swelling, to include as due to undiagnosed illness, have not been met.  38 U.S.C.A. §§§ 1101, 1110, 1112, 1113, 1117, 1131, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.317 (2014).

2.  The criteria for service connection CFS, to include as due to undiagnosed illness, have not been met.  38 U.S.C.A. §§§ 1101, 1110, 1112, 1113, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.317 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473   (2006).

The RO provided the Veteran adjudication notice by letters dated in October 2003, November 2003, and February 2004.  An additional letter was sent in August 2009 that addressed the Dingess criteria.   

VA also has a duty to assist the Veteran in the development of the claims.  VA has obtained service treatment and personnel records, assisted the Veteran in obtaining evidence, provided the Veteran VA examinations, and afforded the Veteran the opportunity to give testimony before the Board, the transcript of which has been obtained.  

In December 2011, a formal finding was made on the unavailability of treatment records from the St. Louis VA Medical Center (VAMC) for the period between June 2000 and August 2000.  The Veteran was notified of the finding in December 2011.  The Veteran was asked to submit any information or evidence in his possession; no further evidence was submitted.  Any further efforts to obtain these records would be futile.   38 C.F.R. § 3.159(c)(2).

All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.


II. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §3.303(a).  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status do not constitute competent medical evidence. 

Alternatively, the nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997). 

Under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, VA shall pay compensation in accordance with chapter 11 of title 38, United States Code, to a Persian Gulf veteran with a qualifying chronic disability that became manifest either during active military, naval, or air service in the Southwest Asia Theater of Operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  The term "qualifying chronic disability" means a chronic disability resulting from any of the following (or any combination of any of the following): 

(1) A medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms; (2) any diagnosed illness that the Secretary determines warrants a presumption of service connection; (3) an undiagnosed illness in a veteran who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed below, provided that such disability by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis. 

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. 

For purposes of this section, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest. 

For the purposes of this section, signs or symptoms which may be manifestations of undiagnosed illness include, but are not limited to: 

(1) Fatigue, (2) signs or symptoms involving the skin, (3) headache, (4) muscle pain, (5) joint pain, (6) neurologic signs or symptoms, (7) neuropsychological signs or symptoms, (8) signs or symptoms involving the respiratory system (upper or lower), (9) sleep disturbances, (10) gastrointestinal signs or symptoms, (11) cardiovascular signs or symptoms, 12) abnormal weight loss, or (13) menstrual disorders. 

Compensation shall not be paid under this section if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia Theater of Operations during the Persian Gulf War; or if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317. 

If signs or symptoms are medically attributed to a diagnosed (rather than an undiagnosed) illness, the Persian Gulf War presumption of service connection does not apply.  See VAOPGCPREC 8-98 (Aug. 3, 1998), 63 Fed. Reg. 56703 (1998); see also Neumann v. West, 14 Vet. App. 12, 22-23 (2000), vacated on other grounds, 14 Vet. App. 304 (2001) (per curiam order). 

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. §§ 5107(b), 7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

The record shows that the Veteran is a Veteran of the Persian Gulf War, having served in the Southwest Asia Theatre of Operations from August 1990 to July 1995, and, therefore, the initial threshold criterion is met for service connection for the entities claimed under the provisions of 38 U.S.C.A. § 1117  and 38 C.F.R. 
§ 3.317.  However, the complaints of muscle and joint pain, fatigue, and tremors have been attributed to known diagnoses, for which service connection is already in effect.  Notably, complaints of muscle pain were attributed to the neck disability, joint pain to the bilateral knee condition, and tremors and fatigue to the dysthymic disorder.  See reports of VA examination dated in October 2012.   Complaints of hand swelling  were attributed to typical signs of aging and overuse.  In fact, the evidence of record fails to document a condition manifested by swelling in the record.  See Boyer, supra.  Medical records from the prison reveal that complaints of muscle and joint pain were also attributed to gouty arthritis and arthropathy.  Thus, presumptive service connection based on such service is precluded.

That aside, service treatment records contain a myriad of complaints of muscle and joint pain in the bilateral knees,  legs, neck, back, shoulders, left ring finger, left tibia, and right ankle, for which service connection is already in effect.  Notably, service connection has been awarded for residuals of a left knee injury, arthritis of the right knee, cervical spine, lumbar spine, and bilateral shoulders, and residuals of fractures to the left ring finger, left distal tibia, and right ankle. 

There were other complaints that were attributed to acute injury and illness, which resolved and were not found on separation examination in April 1995.  For example, in January 1981, the Veteran suffered a right hand sprain and edema.  In June 1983, he had left thigh pain due to a muscle strain.  In October 1985, he tore a muscle in his left quadriceps while playing baseball.  

The Veteran also presented with complaints of generalized weakness, diffuse myalgias, body aches, fatigue, and malaise that was attributed to the flu and/or viral illness in August 1981, October 1988, and March 1992.  In January 1990 diffuse joint aches were attributed to acute polynephritis.  

The Board acknowledges that there were also some general complaints of malaise, and exhaustion in March 1982 and June 1982.

The mere fact that he was treated for complaints of malaise, fatigue, and muscle/joint aches is not enough to establish that a chronic muscle, joint or fatigue disorder manifested in service.  As noted above, many of the muscle and joint complaints were attributed to the service-connected disabilities, viral illness, and/or acute injury.  Disabilities manifested by muscle and joint pain with tremors and swelling and fatigue were not shown on the April 1995 separation examination.  The only disorder noted was crepitus of the shoulders and knees for which service connection is in effect.  

The Veteran filed his request for service connection for severe muscle pains and twitching, pain and swelling in his joints, uncontrollable shakes and tremors throughout his body, and chronic fatigue in 2003.  He indicated that joint pains and swelling began after returning from Southwest Asia (1995). Tremors were said to have developed in 1999.  He stated that muscle pains and twitching have been present ever since returning from the Gulf.  He indicated that fatigue and sleeplessness have been a major problem since active service. 

In May 2009, the Veteran testified that he had muscle and joint pains with tremors and swelling since June 1990 and that he thought they were due to dehydration at that time.  He mentioned occasional swelling in the foot, knees, wrists, and fingers. He further testified that his fatigue began at about the same time as his respiratory problems and his sleep problems.  He testified that he got about two hours of sleep per night back then.  He further testified that he still sleeps only about two hours per 24 hour period. 

However, the Veteran retired from military service in July 1995 and shortly after his discharge from active service, he was afforded a VA examination in September 1995.  At that time he complained of pain and stiffness in the knees, shoulders, neck, and lower back.  The Veteran was diagnosed with postoperative leg cramps, residuals of a left knee injury (lax ligaments), postoperative, arthritis of the cervical and lumbar spine, both shoulders, and the right knee, and residuals of a lumbar spine injury, among other disabilities not pertinent to the appeal.  There were no fatigue related complaints or disorders.  Thereafter, the RO awarded service connection for residuals of a left knee injury (postoperative), fracture of the left distal tibia, right ankle fracture, and left ring finger fracture .  See December 1995 Rating Decision.  The RO also awarded service connection for arthritis of the cervical spine, lumbar spine, shoulders, and right knee.  See January 1996 Rating Decision. 

VA outpatient treatment records dated in 1995 and 1996 contain complaints referable to the service-connected disabilities, to include complaints of fatigue and myalgias in October 1996, which was attributed to the neck and shoulder disabilities. 

Medical records from the prison contain treatment for symptoms associated with gouty arthritis and the back, shoulders, and knees.  An April 2002 examination report reflects tenderness over the right great toe, but no abnormality was identified.  
Complaints of left wrist pain in November 2003 were secondary to a heavy work load.  Complaints of fatigue in December 2003 were associated with upper respiratory illness.  There were no separate muscle, joint, tremor, swelling, or fatigue disorders diagnosed or treated.   

Service connection may be granted when the evidence establishes a medical nexus between military service and current complaints.  The Board finds that the preponderance of the competent evidence is against a finding of a nexus between the Veteran's complaints of muscle and joint pain, tremors, swelling, and fatigue and his military service.  

The October 2012 VA hand/finger examination shows complaints of swelling of the hands with the condition being intermittent and infrequent and not requiring any treatment, not having collagen vascular symptoms, and having complaints of flare ups which limit gripping.  The hands were noted to be normal on examination with no swelling.  The examiner did not find a chronic condition related to swelling as no
swelling was found on the current examination and review of laboratory studies was negative for any chronic condition which would cause swelling.  The examiner stated that the etiology of the intermittent swelling was typical of aging and overuse.  The examiner concluded there was no chronic hand condition attributed to
swelling since there was no chronic problem with hand in regards to swelling.  The examiner found no undiagnosed illness attributed to this condition as swelling was explained by aging and overuse.  The examiner opined since there was no chronic condition related to edema of hand, it was less likely than not that the condition incurred in service.

The October 2012 VA joints examination reveals the only joint complaints were referable to the service-connected bilateral knee conditions.  The Veteran had no 
additional joint complaints or symptoms.  The examiner found no other unexplained joint effects in absence of other joint complaints. The examiner stated that the joint complaints with the knees had a known etiology and thus, not an undiagnosed illness.

The October 2012 VA fibromyalgia examination reveals that the Veteran had never been diagnosed with fibromyalgia.  The examiner noted the Veteran was service- connected for arthritis of the cervical spine.  The Veteran complained of  intermittent pain radiating into the arms and legs when his neck was flexed.  The examiner found no primary muscle condition.  The radiating pain into the arms and legs was found to be episodic and related to his service-connected spinal condition.  The muscle examination was normal.  There was also no chronic neuromuscular illness as a result of neck disability.  There were no other specific muscles alleged by the Veteran to be affected.  The examiner opined since there was no chronic muscle disorder, it was less likely than not that there was a muscle condition attributed to the Veteran's military service.  The examiner reasoned that the symptoms were likely episodic neurologic impingements from his service-connected cervical spine and not representative of undiagnosed illness such as fibromyalgia or chronic fatigue syndrome.  

The October 2012 VA neurologic examination indicated the Veteran reported tremors.  The examiner noted a long history of a mood disorder and that the tremors occurred when the Veteran was anxious.  The examiner stated that the symptoms were consistent with tremulousness from anxiety.  There was no primary tremor condition found on examination or in the medical record.  The Veteran had normal coordination of his hands and feet with no rigidity.  The complaints of generalized tremulousness during anxiety episodes was determined not to be representative of pathologic tremors, but related to the mood disorder.  There was no undiagnosed illness attributed to tremors since tremulousness had an etiology.  The examiner opined that since the neurological examination was normal, it was less likely than not that he had a chronic tremor condition that was incurred in military since there were no pathological tremors.  The Veteran simply had physiologic tremulousness during his mood disorder exacerbations.   

The October 2012 VA CFS examination revealed that the Veteran had never been diagnosed with CFS.  The Veteran gave a history of chronic fatigue and a mood disorder which affected his sleep.  He slept two hours a night, awakening due to nightmares.  The examiner found intermittent fatigue.  The Veteran did not meet the  criteria for CFS.  Fatigue was determined to be the result of poor sleeping from his mood disorder.  The Veteran acknowledged that the onset of fatigue was with the onset of his mood disorder.   The Veteran further acknowledged that fatigue improved with his mood and sleep.  It worsened when the mood disorder worsened, which resulted in poor sleep.   The examiner opined since the Veteran did not have CFS, it was less likely than not that fatigue was incurred while in the military.  The examiner stated that since fatigue had an etiology (mood disorder), it was not an undiagnosed condition.   

 
As outlined above, the competent medical evidence of record concludes that  disabilities manifested by muscle and joint pain with tremors and swelling  and fatigue are not related to the Veteran's military service.  Such chronic conditions were not  present to a degree capable of identifying a disease entity during service.  Muscle, joint, tremor, and fatigue complaints have been attributed to the service-connected disabilities noted throughout this decision.  A condition manifested by swelling has not been identified in the record.  The only evidence of record to support the Veteran's contentions is his statements, which do not establish a nexus between any acquired pathology and his military service.  Although lay evidence is acceptable to prove the occurrence of an injury during active duty or symptomatology over a period of time when such symptomatology is within the purview of or may be readily recognized by lay persons, lay testimony is not competent to prove a matter requiring medical expertise.  

In short, service connection is not warranted on a direct or presumptive basis, to include as due to an undiagnosed illness, for the claimed muscle and joint pain with tremors and swelling and CFS.  The Board finds that the evidence is not in relative equipoise; thus, the Veteran may not be afforded the benefit of the doubt and his claims must be denied.  38 U.S.C.A. § 5107(b); see generally Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for muscle and joint pain with tremors and swelling, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, is denied.

Entitlement to service connection for chronic fatigue syndrome (CFS), to include as a qualifying chronic disability under 38 C.F.R. § 3.317, is denied.




REMAND

As noted in the Introduction, in a May 2014 decision, the Board denied an evaluation in excess of 30 percent for the service-connected dysthymic disorder.  The Veteran appealed the denial to the Court.  In April 2015, the Court issued an order vacating that portion of the May 2014 Board decision that denied an evaluation in excess of 30 percent for the dysthymic disorder and remanded the matter to the Board for action consistent with the Joint Motion for Partial Remand.  

The Court indicated in the bases for remand that the Board erred when it failed to provide an adequate statement of reasons or bases for why the Veteran's dysthymic disorder did not warrant an evaluation higher than 30 percent disabling.  Notably, the Court found the Board once again recited the rating criteria for dysthymic disorder but failed to discuss any specific symptomatology or determine whether the symptoms caused occupational and social impairment in most areas enumerated in the statute.  Citing Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002), the Court stated that the Board failed to explain why the Veteran was not entitled to a higher rating even though the Board conceded he experienced some symptoms that approximated those listed in the 50 percent rating. 

The Board notes that in Mauerhan, the Court found that the symptoms associated with the psychiatric rating criteria are not intended to constitute exhaustive lists, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan, 16 Vet. App. at 443.  In Vazquez-Claudio v. Shinseki, the Federal Circuit held that a Veteran may only qualify for a given disability rating "by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration." 713 F.3d 112, 117 (Fed. Cir. 2013) ("Reading [38 C.F.R. §§ 4.126 and 4.130] together, it is evident that the 'frequency, severity, and duration' of a Veteran's symptoms must play an important role in determining his disability level.").

The Veteran has not been provided a VA examination to address the severity of his service-connected dysthymic disorder since March 2012, a period of over three years.  Given such a lengthy passage of time, the Board believes an additional examination would be helpful in determining the current level of severity of the Veteran's dysthymic disorder and whether a rating in excess of 30 percent is warranted.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination to determine the current degree of severity of his dysthymic disorder.  The Veteran may be examined at the prison by VHA personnel or by fee-basis providers contracted by VHA.  The examiner should identify the nature, frequency, severity, and duration of all current manifestations of the Veteran's service-connected dysthymic disorder.  The examination report should include a full psychiatric diagnostic assessment including a Global Assessment of Functioning (GAF) score on Axis V and an explanation of the significance of the current levels of psychological, social, and occupational functioning which support the score.  A complete rationale should be given for all opinions and conclusions expressed.

2.  The RO should then review the record and readjudicate the claim of entitlement to an evaluation in excess of 30 percent for the service-connected dysthymic disorder, to include consideration of the possibility of further "staged" ratings, if indicated by facts found.  If the benefits sought are not granted to the Veteran's satisfaction, the RO should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


